Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner in in receipt of applicant’s response to office action mailed 6/8/2022, which was received 8/18/2022. Acknowledgement is made to the amendment to claims 1,13,14. Applicant’s amendment and remarks were persuasive in overcoming the Double Patenting rejection and the USC 103 rejection, therefore, the following reasons for allowance are provided below:
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-14 are allowable.
	The independent claims are found to be allowable for those reasons stated in the reply filed 8/18/2022 and because the independent claims as a whole are not fairly taught by the cited art of record. For instance the cited art of record does not teach “managing a transaction of an item between a first user and a second user, the management system including a first lock that is at least openable through an electronic process so as to be attached to the item and be removed from the item after being opened and a storage unit with a second lock attached to the storage unit, the second lock being at least openable through an electronic process, the storage unit being capable of physically storing the item, the method comprising: performing management tasks relating to holders of lock opening privileges, the lock opening privileges including a first privilege to open the first lock and a second privilege to open the second lock; and performing management tasks relating to a transaction involving an item, wherein in the management tasks relating to holders of lock opening privileges, when the first user is a holder of the first privilege and the second privilege, the first user is permitted to open the second lock and remove the item from the storage unit and is permitted to open the first lock attached to the item and remove the first lock from the item, wherein in the management tasks relating to a transaction, when information indicating that the second lock is opened is received from the storage unit, the management tasks are performed on the basis that a first transaction is concluded in which the first user tentatively receives the item from the second user, wherein in the management tasks relating to a transaction, when information indicating that the first lock is opened is received from the first lock, the management tasks are performed on the basis that a second transaction is concluded in which the first user inspects the item and finally receives the item, and wherein the first lock that is at least openable through the electronic process and is attached to the item to permit an operation of the item and a visual inspection of the item to be performed while the first lock is attached to the item”. 
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625